Citation Nr: 0714540	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for post-operative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from April 1951 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for post-
operative residuals of prostate cancer and assigned a 
noncompensable evaluation, effective January 28, 2004.  The 
veteran appealed for a higher initial rating.  By an August 
2004 rating decision, the RO assigned a 40 percent evaluation 
for post-operative residuals of prostate cancer, effective 
from the date of receipt of the original claim for service 
connection-January 28, 2004.


FINDING OF FACT

The veteran's post-operative residuals of prostate cancer 
have been manifested by urinary incontinence, requiring the 
wearing of absorbent materials, which must be changed no more 
than 4 times per day; there is no renal dysfunction shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for post-operative residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7527 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a March 2004 letter.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,  16 Vet. 
App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2004, prior to the 
adjudication of the claim in May 2004. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 letter.

The VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, however, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's post-operative residuals of prostate cancer is 
evaluated as 40 percent disabling under 38 C.F.R. § 4.115b,  
Diagnostic Code 7527 (2006), for "Prostate gland injuries, 
infections, hypertrophy, postoperative residuals."  Under 
that code, a disability is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  The 
criteria for rating each are found in 38 C.F.R. § 4.115a 
(2006), for "Ratings of the genitourinary system-
dysfunctions."  In this instance, the medical evidence 
reflects that the veteran's predominant problem is voiding 
dysfunction as opposed to urinary tract infections.  In this 
respect, VA examination reports dated in August 2004 and June 
2005 note that the veteran has no history of urinary tract 
infections.  Also, there is no suggestion in the record that 
the veteran has experienced any renal dysfunction.  
Therefore, the Board will consider the veteran's claim as one 
involving voiding dysfunction.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.

Voiding dysfunction is rated as urine leakage (to include 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence), urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.

For urine leakage, a 40 percent rating is warranted for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
warranted for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  For urinary frequency and obstructed 
voiding, there are no ratings higher than the veteran's 
current 40 percent rating.  A rating of 60 percent is the 
highest allowable rating under voiding dysfunction.  Id.

Medical treatment records from Scott and White Killeen Clinic 
dated from May 1999 to March 2004 show that the veteran 
underwent a radical prostatectomy for treatment of prostate 
cancer.  No genitourinary symptoms were documented in the 
records.

On VA examination in August 2004, the veteran reported 
voiding frequency of eight to ten times a day and six times 
at night.  He also reported urinary incontinence which 
required that he wear absorbent materials that must be 
changed three times a day.

On VA examination in June 2005, the veteran reported voiding 
frequency about twelve times a day and about seven times at 
night.  He stated that there was an occasional sensation of 
incomplete empty bladder and occasional post void dribble 
with small leakage upon exertion for which he wears pads.  He 
changed a total of four pads a day.   

Based on the medical evidence of record, the Board finds 
that, since the January 28, 2004 effective date of the grant 
of the grant of service connection, the veteran's post-
operative residuals of prostate cancer warrants a rating of 
40 percent.  The veteran reported during the VA examinations 
that he has to change his absorbent materials due to urinary 
incontinence three to four times per day. This meets the 
criteria for the 40 percent rating under urinary leakage.  
See 38 C.F.R. § 4.115a.  A 60 percent rating is not 
warranted, as there is no medical evidence that indicates 
that the veteran must change his absorbent pads more than 
four times each day; nor is he required to use an appliance.

Additionally, the Board finds there is no showing that post-
operative residuals of prostate cancer reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that the 
claim for an initial evaluation in excess of 40 percent for 
post-operative residuals of prostate cancer must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the greater weight of the evidence is against the 
veteran's claim for a higher initial evaluation, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial evaluation in excess of 40 percent for post-
operative residuals of prostate cancer is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


